Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 1 of 42 PageID: 888



         Plaintiffs Thomas Roger White, Jr. and Patricia Cauley, on behalf of themselves and
 all others similarly situated, allege the following against Defendants Samsung Electronics
 America, Inc. (“Samsung”) and Sony Electronics Inc. (“Sony”) (collectively,
 “Defendants”) in this Second Amended Complaint:
                   I.      INTRODUCTION AND SUMMARY OF CASE
         1.      If you plan a movie-night on your Samsung or Sony Smart TV, the privacy
 of your home will have a surprisingly public audience. In fact, while using your Smart TV
 to watch videos, engage “apps,” or use other “smart” TV-features, your basic personal,
 private information (including your video line-up, who and where you are, and even the
 contents of your conversations) - will become a public affair. This is because Defendants’
 Smart TVs watch and record what you’re watching, while you’re watching it - and listen
 to and record what you’re speaking, while you’re speaking it.1
         2.      Defendants have violated the federal and state privacy rights of its consumers
 by failing to obtain “informed consent” and deceptively and unreasonably intercepting,
 storing, and unilaterally disclosing to third parties consumers’ “digital identities;” namely,
 consumers’ private information, sensitive viewing histories, personal preferences, contents
 of conversations, and other critical information particularly useful to uniquely identify
 individuals and their location. Such private information wrongfully disclosed by
 Defendants also includes, but is not limited to, the online services a consumer visited and
 the presence of a consumer’s other Internet-connected devices. 2

 1
   Samsung's "Always-On" Voice Recorders
 When the voice recognition feature on a Samsung Smart TV is enabled, everything a user says in front of
 the Samsung Smart TV is recorded and transmitted over the internet to a third party regardless of whether
 it is related to the provision of the service. See https://epic.org/privacy/internet/ftc/samsung/
 2
   These are the exact concerns recently expressed by Senators Edward J. Markey of Massachusetts and
 Richard Blumenthal of Connecticut in a Letter dated July 12, 2018, to the Honorable Joseph Simons,
 Chairman of the Federal Trade Commission (“FTC”) wherein they have asked that the FTC investigate the
 business practices of smart-television manufacturers amid worries that companies are tracking consumers’
 viewing behavior without informed consent. See Exhibit 1 (attached hereto). The Senators explicitly state
 that “Smart TV users may not be aware of the extent to which their televisions are collecting sensitive
 information about their viewing habits . . . [and the Smart TV manufacturers] do[] not provide sufficient
 information about its privacy practices to ensure users can make truly informed decisions.” Id. (emphasis
 added).

                                                     1
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 2 of 42 PageID: 889



         3.      Defendants also secretly collect and disclose to third parties consumers’
 Internet Protocol (IP) addresses, media access control (MAC) addresses, and zip codes. In
 this advanced technological-age, this data and other personally identifiable information
 disclosed by Defendants to third parties can easily be used by an ordinary person to
 pinpoint a consumer’s physical location (i.e., “geolocation” information) and electronic
 identity.
         4.      Defendants accomplish their massive data-mining enterprise through their
 use of invasive Automatic Content Software (“ACS”) - that is secretly installed by
 Defendants on millions of their Smart TVs (including Plaintiffs’ Smart TVs at issue).
 Defendants then unilaterally disclose consumers’ personally-identifiable information and
 other consumer-data to advertisers and media content providers (in addition to other third
 parties, such as data processors), who in turn deliver targeted advertisements to
 unsuspecting consumers across their devices.
         5.      Targeted ads are sent not just to the Smart TVs themselves, but also to any
 smartphones, tablets, PCs, or other devices within the home that share the same Internet
 connection as Defendants’ Smart TV.
         6.      Monetizing consumer data is a critical part of Defendants’ business plan
 because, due to fierce market competition, Defendants reap extremely slim profit margins
 on TV sales. To offset this, Defendants have engaged in the illegal industry-standard,
 described herein, to deceptively utilize ACS technology and profit from their unfair
 collection and disclosure to third parties of a rich portfolio of “siphoned” consumer data
 and information.
         7.      In essence, Defendants’ business plan treats all consumers as Defendants’
 very own Nielsen family. The critical difference is that, unlike Defendants’ Smart TV
 consumers, Nielsen family members agree to share their viewing habits and are paid for
 their participation.3


 3
  In addition, Nielsen emphasizes to its customers that: “The information from your home is held strictly
 confidential. You will never be approached by anyone selling something because you participated in one
 of our surveys.” https://www.nielsen.com/us/en/about-us/nielsen-families.html

                                                     2
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 3 of 42 PageID: 890



          8.     By sharp contrast, Defendants’ personal data and voice-recording collection
 and transmission using their hidden ACS technology is, by intention, unbeknownst to
 consumers. And because of that fact, there could be no informed consent in this case. See
 infra.
          9.     Nowhere on its Smart TV box, or anywhere in its packaging (including the
 boxes and packaging related to Plaintiffs’ Smart TVs at issue) do Defendants inform
 consumers that Defendants’ collect and store indefinitely consumers’ viewing histories and
 other personally identifiable information, or that Defendants sell consumers’ private,
 personal information and contents of conversations to third parties, or that third-parties will
 respond with targeted ads across devices. Neither do Defendants disclose this material
 information in their own advertising and/or marketing.
          10.    Even though it would be simple and no-cost for Defendants to conspicuously
 alert consumers about their collections and sale of private consumer information: (i) on the
 television box itself (ie; prior to the purchase of the TV by the consumer); and/or (ii) in the
 instruction manual in the box; and/or (iii) on a conspicuous, separate and bold “Privacy
 Information Sheet” in the box -- Defendants choose not to do.4
          11.    Plaintiffs are consumers of Defendants’ Smart TVs who did not consent to
 Defendants’ invasive data-collection program. They bring this putative class action suit
 against Defendants to enforce their and other Samsung and Sony Smart TV-owners’
 privacy and consumer rights under federal and state law.5
          12.     In addition, Defendants’ collection of consumers’ private data and
 conversations and also their material omissions and misrepresentations regarding its data
 collection policies and invasive tracking software are deceptive, unfair, and misleading in

 4
   Consider Defendants’ representations in product packaging. While the packaging on Defendants’ Smart
 TVs describe its features and indicate that the televisions are equipped to deliver video content through the
 Internet and can display content from cable and satellite providers, streaming devices, and other connected
 media sources, the packaging fails to inform (let alone adequately inform) consumers that if they take
 advantage of the TV’s connectivity platform, their viewing data and other personal information will be
 collected and shared with others.
 5
  On March 7, 2017, WikiLeaks first reported that Samsung Smart TVs were in fact being used by outside
 parties to spy on consumers’ private-conversations, even when the device was supposedly turned “off.”

                                                      3
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 4 of 42 PageID: 891



 violation of state consumer protection laws. Had Plaintiffs known the truth about
 Defendants’ data collection practices and tracking software, they would not have purchased
 Defendants’ Smart TVs or would have paid substantially less for them.
        13.     As described herein, Defendants representations were not sufficiently clear
 or prominent to alert consumers that Defendants engage in second-by-second tracking and
 recording of consumers using their ACS technology, and/or that Defendants sell
 consumers’ private data and personal information to third parties.
        14.     These harms are independently actionable and justify the relief sought here,
 including statutory damages, actual damages, and restitution. In addition, because
 Defendants continue to collect sensitive consumer data without consent and have not
 changed their unfair and deceptive business practices, described herein, equitable relief,
 including an injunction, is appropriate here.

                                          II.     PARTIES
        A.      Plaintiffs
        15.     Patricia M. Cauley is a resident of Kendall Park, New Jersey. In January,
 2017, Ms. Cauley purchased at a Best Buy store in Monmouth Junction, New Jersey a
 Samsung Smart TV, Model No. UN55KS8000FXZA.6 At all times, Ms. Cauley used her
 Samsung Smart TV at her home in Kendall Park, New Jersey. Ms. Cauley connected her
 Samsung Smart TV to the Internet via a Wi-Fi connection shortly after purchasing it, and
 used “apps” like the Netflix, Hulu, and YouTube on the television to stream video content.
 She also uses her Smart TV to watch cable television and use other “smart” features.7 Ms.
 Cauley’s remote control for her Smart TV has a built-in microphone for voice recording.
 When Ms. Cauley purchased her Smart TV, she was not aware that Samsung would collect
 her personal and viewing data and/or the contents of her conversations and disseminate
 that information to third parties.


 6
  A copy of Ms. Cauley’s purchase receipt for her Samsung Smart TV at issue is attached hereto as
 Exhibit 2.
 7
  A copy of the User Manual and Spec Sheet respecting Ms. Cauley’s Samsung Smart TV at issue is
 attached hereto as Exhibit 3.

                                                    4
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 5 of 42 PageID: 892



        16.       Plaintiff Thomas Roger White, Jr. is a resident and citizen of Miami Shores,
 Florida. During the Class Period, Mr. White purchased in Florida two Samsung Smart TVs
 (Samsung, Model No. UN55KU6300F, Serial No. 05HX3CAHB11790N and Samsung,
 Model No. UN32J5500AF, Serial No. 03NL3CGG90593M) and one Sony Smart TV
 (Sony, Model No. KDL-40W650D, Serial No. 5018352.), which are the subject of this
 dispute. Mr. White connected his Smart TVs to the Internet via a Wi-Fi connection shortly
 after purchasing it, and used “apps” like the Netflix, Hulu, and YouTube on the television
 to stream video content. He also uses his Smart TV to watch cable television, use other
 “smart” features, and play PlayStation and use a DVD player. When Mr. White purchased
 his Smart TVs, he was not aware that Samsung and/or Sony would collect his personal and
 viewing data and/or the contents of his conversations and disseminate that information to
 third parties.
        17.       When shopping for their Smart TVs, each Plaintiff looked at the description
 of the televisions provided on the boxes in which Defendants’ Smart TVs were packaged.
 The packaging for the Defendants’ Smart TVs described its features and indicated that the
 televisions were equipped to deliver video content through the Internet and could display
 content from cable and satellite providers, streaming devices, and other connected media
 sources. The packaging, however, failed to inform Plaintiffs that if they took advantage
 of those features or watched live broadcast programming on Defendants’ Smart TVs, their
 personal and viewing data would be collected by Defendants and disseminated to third
 parties. It is also failed to inform Plaintiffs that if they took advantage of those features or
 watched live broadcast programming on Defendants’ Smart TVs, the contents of their voice
 conversations would be analyzed and disclosed to third parties.
        18.       Had Plaintiffs known the truth about Defendants’ collection and
 dissemination of Plaintiffs’ personal and viewing data and voice recording practices,
 Plaintiffs would not have purchased, or would have paid substantially less for, Defendants’
 Smart TVs.
        19.       At no time did Plaintiffs consent to having their personal or viewing
 information or voice content collected and/or disseminated to third parties.

                                                5
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 6 of 42 PageID: 893



           B.    Defendants
           20.   Defendants are consumer electronics companies with corporate headquarters
 and contacts to New Jersey. Defendants sell millions of television and audio sets and other
 products in over 8,000 retail stores throughout the United States, including large chains
 such as Costco, Sam’s Club, Walmart, and Best Buy.
           21.   Defendant Samsung Electronics America, Inc. (“Samsung”) is headquartered
 at 105 Challenger Road Ridgefield Park, N.J. 07660, conducts substantial business in New
 Jersey; and is the market leader for HDTVs in the U.S. Defendant Samsung designs,
 markets, advertises, sells, and distributes for sale consumer electronic devices, including
 Smart TVs, throughout the United States and in this District. Defendant Samsung holds
 the largest market share of Smart TVs in the country.
           22.   Defendant Sony Electronics Inc. is a subsidiary of Sony Corporation,
 conducts substantial business in New Jersey and maintains its corporate campus at Sony
 Drive, Park Ridge, NJ 07656. Defendants, Inc. designs, markets, advertises, sells, and
 distributes for sale consumer electronic devices, including Smart TVs, throughout the
 United States and in this District.
                              III.   JURISDICTION AND VENUE
           23.   This Court has jurisdiction over the subject matter of this action pursuant to
 U.S.C. § 1331, as this action arises under a federal statute. This Court has supplemental
 jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.
           24.   This Court also has jurisdiction over this action pursuant to the Class Action
 Fairness Act, 28 U.S.C. § 1332(d), because: (i) at least one Plaintiff is a citizen of a different
 state than the Defendants; (ii) the amount in controversy exceeds $5,000,000; and (iii) there
 are at least 100 individuals in the putative class that Plaintiffs seek to represent through this
 action.
           25.   This Court has personal jurisdiction over Defendants because Defendants
 regularly conduct business in New Jersey are present and licensed to conduct business in
 New Jersey, and because the events giving rise to this lawsuit occurred, in substantial part,
 in New Jersey.

                                                 6
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 7 of 42 PageID: 894



           26.     Venue is proper in this District pursuant to 28 U.S.C. 1391(b) because
 Defendants are headquartered in this District, Defendants conduct substantial business in
 this District, and a substantial part of the events giving rise to Plaintiffs’ claims occurred
 in this District. Plaintiff Patricia Cauley also resides in New Jersey and purchased and used
 her Smart TV in New Jersey, in this District. Venue also properly lies in this District
 because all Defendants conduct substantial business within this District, and because many
 of the Class Members reside in this district.

                 Application of New Jersey Law To
                 Consumers Nationwide is Appropriate

           27.     Each of the defendants are headquartered and/or have a substantial corporate
 presence in New Jersey and, upon information and belief, Defendants’ United States sales
 strategy, advertising, marketing and product promotion was conceived in substantial part,
 and emanates from, Defendants’ facilities in New Jersey.
           28.     Application of New Jersey law to consumers nationwide is appropriate
 because Defendants are headquartered here and/or maintain their US based corporate,
 marketing and advertising department(s) in New Jersey where the alleged misconduct,
 described herein, emanated from. In addition, Defendants’ products are distributed
 throughout the United States to Plaintiffs and Class members located in New Jersey and/or
 distributed throughout the United States from fulfillment and other facilities located in New
 Jersey. New Jersey also has a substantial, compelling reason to protect consumers from
 deceptive and unlawful misconduct of companies with headquarters and a substantial
 presence there, and who regularly sell products in and/or from New Jersey.

                                 IV.     FACTUAL ALLEGATIONS

           A.      Smart TV Background
           29.     Concerns about the use of televisions to collect consumer information were
 anticipated in the 1980s.8

 8
     11 David A. Bode, Interactive Cable Television: Privacy Legislation, 19 Gonz. L. Rev. 725 (1984).

                                                      7
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 8 of 42 PageID: 895




        30.     Privacy scholars and policy makers recognized the risk that interactive
 television would threaten the privacy of users if safeguards were not established. 9 These
 risks included the “danger similar to wiretapping,” of “misuse and interception of ‘private’
 information” during transmission to the central servers, as well as the insecurity of data
 once it arrived at the central servers.10
        31.     Since the mid-2000s, Smart TVs have become increasingly popular in the
 United States. A Smart TV is essentially a technological cross between a computer and a
 television. Aside from the traditional function of a television set, a Smart TV is also
 equipped with integrated software applications that allow users to access the Internet, and
 on-demand services such as Netflix, Hulu, and Pandora, and other online media content,
 such as Facebook and Twitter.
        32.     Although Smart TVs are more expensive than traditional television sets,
 Smart TVs are popular because they are equipped to deliver movies and television shows
 on an on-demand basis, including programming that may not be conventionally available
 (e.g., broadcast on network or cable television). Smart TVs thus bring the “video-store”
 into the home for users.
        B.       Defendants Begin Selling Smart TVs
        33.     Defendants bill themselves as leading high definition television producers in
 the United States. In addition to Smart TVs, Defendants manufacture and sell various
 audio and entertainment products. Defendants generate billions in revenue each year.11



 9
  See William J. Broad, U.S. Counts on Computer Edge in Race for Advanced TV, N.Y. Times (Nov. 28,
 1989), http://www.nytimes.com/1989/11/28/science/us-counts-o-computer-edge-in-the-race-for-
 advancedtv.html (“Finally, scientists say, the advent of digital television will aid the merging of
 computers and television, with the prospect of a rush of combined uses.”); David Flaherty, Protecting
 Privacy in Two Way Electronic Services, Communications Library (1985).
 10
  Bode, supra 13 at 711. See also Cable Television Privacy Act: Protecting Privacy Interests from
 Emerging Cable TV Technology, 35 Fed. Com. L.J. 71, 79 (1983).
 11
  As of 2016, Smart TVs sales reached almost 250 million units. Sales are expected to grow to 330
 million by 2019.

                                                    8
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 9 of 42 PageID: 896




            34.   In or around January 2012, Defendants’ began selling Smart TVs.
 Defendants’ Smart TVs provide consumers with multiple access points to visual, audio,
 and other video content. Defendants’ Smart TVs are further equipped with HDMI
 connections, coaxial connectors, analog audio outputs and inputs, and various video input
 connectors.12
            35.   Defendants’ Smart TVs are also equipped with the ability to connect to the
 internet via wireless internet networking (hereinafter “WiFi”). Specifically, Defendants’
 Smart TVs allow consumers to access the WiFi networks to allow consumers to access and
 watch various forms of audio and visual entertainment online, as well as to find access to
 online news, weather, and entertainment sources.13
            36.   Defendants’ Smart TVs are delivered to consumers with many pre-installed
 applications. These include such popular internet applications as Netflix, YouTube,
 Amazon, Pandora, HuluPlus, Twitter, and more. The list is ever-growing. Many of these
 applications stream video and other content to consumers via Defendants’ Smart TVs.
            37.   Additionally, Defendants’ Smart TVs provide access to cable television,
 satellite television, and on-demand viewing services. Such services also stream video and
 audio programming directly to Defendants’ Smart TVs.14

            C.    Defendants’ Business Model:
                  Use Automatic Content Software To Secretly Spy On
                  Consumers And Sell Their Personal Information For Profit

            38.   Defendants developed and use a business platform for the Smart-TV industry
 that rests on utilizing Automatic Content Software (“ACS”) technology to capture, in real
 time, billions of viewing data points each day from millions of consumers’ Smart TVs
 manufactured and sold by Defendants.


  See, e.g., Exhibit 3 attached hereto (User Manual and Spec Sheet respecting Ms. Cauley’s Samsung
 12

 Smart TV at issue).
 13
      Id.
 14
      Id.

                                                   9
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 10 of 42 PageID: 897




        39.     Since 2012, Defendants have manufactured Smart TVs that continuously
 monitor and track, in real time, what consumers are watching, what consumers are saying,
 and the viewing habits of those consumers. Defendants then transmit this private,
 confidential information to Defendants’ own servers – and sell this private, confidential
 information to third parties without first obtaining informed consent from the consumer.15
        40.     In other words, Defendants are secretly spying on its customers for profit.
 Defendants do not deny that they are violating its customers’ privacy in this manner.
        41.     Defendants’ ACS enables Defendants to monitor and identify Plaintiffs’ and
 the Class Members’ video viewing habits, personal information, and voice content.
        42.     Defendants’ secretly provide this private, consumer information to third-
 party advertisers and content providers who, in turn, display targeted advertisements to
 consumers (based on consumers’ data and information they have acquired from
 Defendants). In addition, Defendants and the third-party advertisers even place targeted
 ads on smartphones, tablets, PCs, or other devices within the home that share the same
 Internet connection as Defendants’ Smart TV, and also within some Smart TV apps in
 Defendants’ Smart TVs themselves.
        43.     Defendants tracking software captures (and Defendants then disclose)
 substantial, extensive information about Plaintiffs’ and consumers’ “digital identities;”
 namely, consumers’ video-viewing history, consumers’ computer addresses, and other
 confidential information about other devices connected to the same Wifi network.
        44.     Through Defendants’ ACS, their Smart TVs are able to transmit information
 about what a consumer is watching on a second-by-second basis, in addition to the voice
 content of users. Defendants’ tracking software captures information about a selection of
 pixels on the screen and sends that data to Defendants’ servers, where it is matched up to

 15
   See Consumer Reports, Samsung, LG, and Vizio smart TVs are recording—and sharing data about—
 everything you watch, Consumer Reports investigates the information brokers who want to turn your
 viewing habits into cash, February 27, 2015,
 http://www.consumerreports.org/cro/news/2015/02/samsung-lg-vizio-smart-tvs-watch-everything-you-
 watch/index.htm; The Verge, Most smart TVs are tracking you – Vizio just got caught, February 7, 2017,
 http://www.theverge.com/2017/2/7/14527360/vizio-smart-tv-tracking-settlement-disable-settings.

                                                   10
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 11 of 42 PageID: 898




 a database of publicly available television, movie, and commercial content. Defendants
 further collect viewing data from consumers’ cable or broadband service providers, set-top
 boxes, external streaming devices, DVD players, and over-the-air broadcasts. Upon
 information and belief, Defendants store this data indefinitely.
            45.   Defendants’ ACS software also periodically collects other information about
 the television, including IP address, wired and wireless MAC addresses, WiFi signal
 strength, nearby WiFi access points, and other items.
            46.   Defendants’ ACS tracking software works by analyzing bits of the video and
 other visual programming its customers are watching, in real time. The technology then
 allows Defendants’ to determine, amongst other information, the date, time, channel of
 programs, and whether customers watched this programming in real time or from a
 recording.16
            47.   Defendants’ ACS tracking technology also allows Defendants to determine
 whether a viewer is watching a traditional television or cable program or whether the
 customer is viewing programming via streaming internet applications such as Netflix,
 Amazon Prime, or Hulu. The technology determines the time frame during which the
 programming was viewed, as well as the duration for which the customer actually viewed
 it.17
            48.   Defendants, armed with this surreptitiously-collected information on
 customers’ viewing habits, then connect the information to the customers’ personal internet
 protocol (hereinafter “IP”) address. This is the internet address that is used to identify every
 internet connected device in a home, office, or other connected environment. These devices
 include smartphones, tablet computers, laptop computers, desktop computers, and any
 other wireless device that shares the same IP address as the Smart TV.
            49.   IP addresses are closely connected to the individuals using the specific

 16
   See, e.g. Cognitive Network’s Automatic Content Software Platform Diagram) (attached hereto as
 Exhibit 4).
 17
      Id.

                                                  11
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 12 of 42 PageID: 899




 IP address. For instance, hundreds of personal attributes can be connected to a specific IP
 address, including a customers’ age, profession, and certain wealth indicators.
         50.     ACS is also designed to scan a consumer’s home WiFi networks to secretly
 collect information that is then utilized to help determine the specific person whose viewing
 activity has been collected. This allows Defendants to determine, within a certain degree
 of accuracy, which person in a home is watching what and when.
         51.     Defendants then sell consumer private information to third parties, including
 advertisers. Doing so allows advertisers and marketers to determine which advertisements
 to display on not only a consumer’s Defendants’ Smart TV, but also any other “smart”
 devices connected to the same IP address, such as smartphones, tablets, and computers.
         52.     Defendants provide consumers’ data, voice content and other sensitive
 information to third parties for the purpose of targeting advertising to particular consumers
 on their other digital devices based on their television viewing data. Defendants earn
 substantial revenue by providing consumers’ television viewing history to third parties
 through licensing agreements, on a television-by-television basis.
         53.     Defendants also facilitate the provision of demographic information about
 Smart TV users to third parties. Defendants disclose and use consumers’ Internet Protocol
 (IP) addresses, media access control (MAC) addresses, zip codes and other information to
 identify a particular consumer or household, and then send third parties the demographic
 information associated with that consumer or household. Upon information and belief,
 Defendants’ contracts with third-party users of the viewing data also allow the following
 information to be appended: sex, age, income, marital status, household size, education,
 home ownership, and household value. For all of these uses, Defendants provide highly-
 specific, second-by-second information about television viewing and other information,
 which allows third parties – and even an ordinary person – the ability to determine the
 consumers’ electronic identity and location.18


 18
  In this advanced technological-age, this data and other personally identifiable information disclosed by
 Defendants to third parties can easily be used by an ordinary person to pinpoint a consumer’s physical

                                                    12
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 13 of 42 PageID: 900




         D.       Defendants Collaborate With Cognitive Networks And
                  Other Third Parties To Acquire and Sell Consumer Data

         54.      Defendants “partner[] with TV set manufacturers to enable content
 providers, advertisers, and others to provide greater engagement and interactivity to TV
 programming. [Third parties like] Cognitive Networks' ACR (automatic content
 recognition) platform makes Smart TVs aware of the programming that they are displaying,
 enabling transactions [and] informational requests . . . .” 19
         55.      A Consumer Report investigation uncovered:

               Here’s how it works: Companies such as Cognitive
               Networks, Enswers, and Gracenote collaborate with
               television manufacturers to embed [automatic tracking
               software] technology into smart TVs that monitors either
               the voice or audio stream – and sometimes both – that the
               user is watching. The [automatic tracking software] creates
               a “fingerprint” of the on-screen content, and then send it to
               a remote server that uses that fingerprint to determine what
               programming is being watched. Since much of the
               [automatic tracking software] process is handled by these
               third parties, it is likely that millions of smart TV owners
               have inadvertently left an extensive data trail chronicling
               months, if not years, of their TV-watching history on the
               servers of companies they have never heard of.20




 location (i.e., “geolocation” information) and electronic identity. See, e.g., How to Trace an IP Address
 to a PC & How to Find Your Own, https://www.makeuseof.com/tag/how-to-trace-an-ip-address-how-to-
 find-your-own-nb/
 19
   https://techcrunch.com/2015/01/04/cognitive-networks-ces/;
 https://www.crunchbase.com/orgaization/cgnitive-neworks. See also (Cognitive Network’s Automatic
 Content Software Platform Diagram) (attached hereto as Exhibit 4).
 20
   See Consumer Reports, Samsung, LG, and Vizio smart TVs are recording—and sharing data about—
 everything you watch, Consumer Reports investigates the information brokers who want to turn your
 viewing habits into cash, February 27, 2015,
 http://www.consumerreports.org/cro/news/2015/02/samsung-lg-vizio-smart-tvs-watch-everything-you-
 watch/index.htm (emphasis added).


                                                     13
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 14 of 42 PageID: 901




             56.     Cognitive Networks has admitted using consumer information it has obtained
 from Defendants for advertising purposes.21                    In a 2013 press release, the company
 highlighted the value of ACS for advertisers, who could not otherwise “pinpoint what
 viewer’s interests are and provide more targeted advertisements based on their
 preferences.” In fact the market research firm for Cognitive Networks lists the “always on”
 nature of ACS as one of its key benefits, and claims: “The consumer does not need to opt-
 in to an app or service in order to interact with enhanced TV features.”22
             57.     Enswers has admitted that, in 2012, its tracking software has been embedded
 at the hardware level into Samsung smart TVs. Enswers has already used the technology
 to push interactive advertisements for retirement-planning financial products in Spain, and
 also has prompted Samsung smart TV owners to purchase David Beckham underwear
 during the Super Bowl XLVIII using their remote controls.23
             58.     Defendant Samsung has also identified companies called “Nuance” and
 “Enswers” as some of the third parties it transmits consumers’ information to. 24



 21
    As Zeev Neumeier, Cognitive Network’s Founder and President, explained, the data
 recognition/processor, third-party companies like Cognitive Networks that Defendants employ to collect
 private confidential information and watching habits about consumer utilize:
            [A]utomatic content recognition (ACR) that looks at the picture on your
            TV and uses that data to identify exactly what you’re watching. That, in
            turn, enables a content provider or advertiser to add interactive overlays to
            the TV screen itself, triggered by what’s onscreen at the moment — say, a
            poll that’s relevant to a scene in a show or a coupon that’s tied to an ad.
 https://techcrunch.com/2015/01/04/cognitive-networks-ces/. See also (Cognitive Network’s Automatic
 Content Software Platform Diagram) (attached hereto as Exhibit 4).
 22
   See Consumer Report, http://www.consumerreports.org/cro/news/2015/02/samsung-lg-vizio-smart-tvs-
 watch-everything-you-watch/index.htm.
 23
    See Consumer Reports, Samsung, LG, and Vizio smart TVs are recording—and sharing data about—
 everything you watch, Consumer Reports investigates the information brokers who want to turn your
 viewing habits into cash, February 27, 2015,
 http://www.consumerreports.org/cro/news/2015/02/samsung-lg-vizio-smart-tvs-watch-everything-you-
 watch/index.htm
 24
      Id.

                                                          14
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 15 of 42 PageID: 902



        E.        Consumers Are Not Reasonably Informed By
                  Defendants Of Their Tracking And Recording
                  And Disclosure To Third Parties Of Consumers’
                  Private Information

        59.      Consumers have no reason to expect that Defendants engaged in second-by-
 second tracking of consumer viewing data by surreptitiously decoding content and sending
 it back to their own servers, and then on to third parties’ servers. Further, Defendants’
 representations were not sufficiently clear or prominent to alert consumers to their practices
 related to data collection and transmission.
        60.      Neither Defendants’ Smart TV set up, nor Defendants’ TV box, manual, spec
 sheet, advertising, or marketing specifically states that Defendants monitor, track, and
 report viewing habits and private information about devices attached to home networks, or
 that Defendants then transmit that information to third parties for profit.           Nor do
 Defendants’ proactively notify its consumers that the company will be collecting the
 consumers’ viewing data by utilizing the pre-installed tracking software or the specific
 third-parties Defendants have contracts with. Rather, Defendants omit this material
 information in its communications with its consumers.
        61.      In reality, Defendants conceal their ACS and the method for disabling it. In
 order to not be subjected to Defendants ACS and monitoring programs forever, the
 consumer must somehow attempt (while taking the unit out of a cardboard box and
 attempting to physically install it or, as is often the case, having someone else set it up for
 the consumer) to:
        a. find the privacy policy, read and comprehend the complex legal text;
        b. understand how, why, when, and if Defendants are collecting confidential,
 personally identifiable information about them;
        c. determine whether or not Defendants’ data collection is for Defendants’ profit;
        d. figure out if Defendants are monitoring and collecting their personal information
 in real time;


                                                15
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 16 of 42 PageID: 903




        e. try to compute how much information Defendants are collecting and from which
 devices; and
        f. determine if Defendants are storing consumers’ private information on their
 servers, and for how long.
        62.     Then, consumers must then attempt to figure out:
        i. when and if Defendants are transmitting their information to outside third parties,
        ii. how much information they are transmitting to third parties and for what
 purposes,
        iii. to what third parties they are transmitting consumer information to, and what
 the privacy policies of the outside third parties are; and
        iv. whether the third parties are storing consumers’ private information on their
 servers, and for how long.
        63.     Consumers must further attempt figure out:
        a. if those outside third parties are transmitting their personal information to other
 outside “second level” third parties, and
        b. to what “second level” third parties Defendants are transmitting consumer
 information to;
        c. how much information they are transmitting to “second level” third parties and
 for what purposes;
        d. what the privacy policies of the outside “second level” third parties are; and
        e. whether the “second level” third parties are storing consumers’ private
 information on their servers, and for how long.
        64.     As a Consumer Reports investigation about Defendants’ Smart TVs
 determined:

                [A] key concern with the user monitoring features now
                built into smart TVs: Consumers don’t know precisely
                what they’re enabling when they click through the TV’s
                privacy policy. When Consumer Reports set up a
                current Samsung smart TV, we were confronted with a

                                               16
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 17 of 42 PageID: 904



                 terms of service and privacy agreement that had nine
                 separate expandable sections to explore. One section,
                 the “Smart Hub Privacy Policy,” covered 47 screens’
                 worth of text. . . . Regardless, [] [Samsung Smart] TVs
                 allow you to zip through these agreements by agreeing
                 to them all at once. And a consumer could hardly be
                 blamed for not wanting to read thousands of words of
                 legal documentation on their TVs when they’re trying to
                 set them up for the first time.25
         65.     Furthermore, Defendants’ customers do not have access to the names of the
 outside third parties (or outside “second level” third parties) or access to the separate
 privacy policies of these outside parties (or outside “second level” third parties) or access
 to the licensing agreements between Defendants and these third parties. Thus, for the vast
 majority of consumers who are unaware of the need to take steps to ensure their privacy,
 Defendants do nothing to alert them, preferring to keep their invasive monitoring and
 tracking practices – their “backdoor billion dollar business" -- a secret from its customers.
         66.     Further, even were a consumer to understand the privacy policy and the so
 called “option” to not be subjected to Defendants ACS and automatic monitoring programs,
 consumers are then unable to use some or most of the “Smart” features on their Smart TV
 -- the very reason consumers buy (and pay considerable extra) when purchasing Smart TVs
 in the first place.26


 25
   See Consumer Reports, Samsung, LG, and Vizio smart TVs are recording—and sharing data about—
 everything you watch, Consumer Reports investigates the information brokers who want to turn your
 viewing habits into cash, February 27, 2015,
 http://www.consumerreports.org/cro/news/2015/02/samsung-lg-vizio-smart-tvs-watch-everything-you-
 watch/index.htm.
 26
   See, e.g. TechDirt, LG Will Take The Smart Out Of Your Smart TV If You Don’t Agree To Share Your
 Viewing and Search Data With Third Parties, May 20,2014,
 https://www.techdirt.com/articles/20140511/17430627199/lg-will-take-smart-out-your-smart-tv-if-you-
 dont-agree-to-share-your-viewing-search-data-with-third-parties.shtml; See also Slashdot, Television
 Privacy Declining LG's New Ad-friendly Privacy Policy Removes Features From Smart TVs (“Techdirt
 and Consumerist posted articles about a user . . . [who] declined their new [LG Smart TV] Privacy
 Policy, only to find that most Internet-connected features (e.g. BBC iPlayer, Skype) of the TV now no
 longer work.”), May 21, 2014, https://entertainment.slashdot.org/story/14/05/21/1456206/declining-lgs-
 new-ad-friendly-privacy-policy-removes-features-from-smart-tvs.


                                                   17
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 18 of 42 PageID: 905




        67.      As reported, Defendants’ Smart TVs have continued to collect private
 information about consumers’ even when consumers have successfully “opted out” of
 such monitoring.27

        F.      Defendants Know That Information They Disclose Identifies
                Individual Viewers, Their Viewing Habits, And Their Location

        68.     As discussed, consumers’ private information that Defendants disclose to
 advertisers, data brokers, media content providers, and other third parties, such as its
 partners, includes viewing history and information which identifies individuals. This
 information reveals sensitive geolocation information and is personally identifying.
        69.     Media access control (MAC) addresses, for example, are unique 12-digit
 identifiers that are assigned to individual mobile devices, computers, Smart TVs, or other
 electronic devices. These addresses are tied to the devices’ physical embedded chipsets and
 thus are persistent throughout the life of the device. MAC addresses are automatically
 broadcast when devices search for networks or communicate with other devices.
        70.     MAC addresses often can be linked to individuals by name. For example,
 when you sign into a commercial WiFi hotspot, your MAC address is tied to the
 information you use to sign up for the service. Additionally, automatic WiFi probes also
 broadcast the names of the last networks a device has connected to, which can reveal
 additional information about the individual, such as the name of a home or work network.
        71.     MAC addresses can be used to develop highly specific geolocation data. For
 example, retail analytics firms have used MAC addresses to pinpoint customer locations—
 a practice which the Federal Trade Commission (“FTC”) has investigated.
        72.     When Defendants disclose MAC addresses of all the devices that connect to
 the same network as a Defendants Smart TV, along with IP addresses, zip codes, the online
 services consumers visit, the presence of other devices connected to the consumer’s local


 27
   See, e.g., NetworkWorld, LG Smart TV spying, owner claims his USB filenames posted on LG servers,
 Nov. 19, 2013, http://www.networkworld.com/article/2225848/microsoft-subnet/lg-smart-tv-spying--
 owner-claims-his-usb-filenames-posted-on-lg-servers.html.

                                                 18
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 19 of 42 PageID: 906



 network, the number of users and frequency of use of Defendants products and services,
 and other information, the disclosure provides a “game plan” to associate individuals with
 their viewing habits.
            73.   Defendants know that individuals and their viewing histories can be, and are
 easily being, identified and linked by the information Defendants disclose.
            74.   In fact, individuals can be identified with far less information than what
 Defendants disclose. A groundbreaking study published in 2000 revealed that three pieces
 of information—zip code, birth date (including year), and sex—uniquely identified 87
 percent of the U.S. population.28            Other studies have found similarly high rates of
 identification.29
            75.   At least since 2006, video service providers have known that the disclosure
 of viewing data not associated with individual names can nevertheless be associated with
 specific individuals. That year, Netflix released a data set representing the movies rated by
 over 480,000 Netflix customers and the date each rating was given. In an apparent effort
 by Netflix to anonymize the data, the company replaced customers’ names with unique
 numbers and did not include addresses, phone numbers, or other direct identifiers.30
            76.   Netflix released the data “as part of its Netflix Prize contest, through which
 researchers competed to improve the algorithm Netflix uses to recommend movies to its
 subscribers. Netflix’s algorithm takes into account past viewing habits and movie
 preferences of each of its subscribers.”31
            77.   Following the release of this data set, two researchers at the University of



 28
   Latanya Sweeney, Uniqueness of Simple Demographics in the U.S. Population, Carnegie Mellon
 University, School of Computer Science, Data Privacy Laboratory, Technical Report LIDAP-WP4
 (2000).
 29
  Philippe Golle, Revisiting the Uniqueness of Simple Demographics in the US Population, ACM
 Workshop on Privacy in the Elec. Society at 77, 78 (2006).
 30
   March 12, 2010 Letter from Maneesha Mithal to Reed Freeman,
 https://www.ftc.gov/sites/default/files/documents/closing_letters/netflix-inc./100312netflixletter.pdf
 31
      Id.

                                                     19
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 20 of 42 PageID: 907



 Texas announced that it was possible to identify a significant number of subscribers
 based on the data set released.32 The researchers concluded -- using 2008 technology:
                 We demonstrate that an adversary who knows only a
                 little bit about an individual subscriber can easily
                 identify this subscriber's record in the dataset. Using the
                 Internet Movie Database as the source of background
                 knowledge, we successfully identified the Netflix
                 records of known users, uncovering their apparent
                 political preferences and other potentially sensitive
                 information. .. . . [Using publicly-available movie
                 reviews posted by Netflix subscribers on the popular
                 site IMDb (www.imdb.com)], one could determine all
                 of the Netflix movies that a subscriber had rated for a
                 given period of time.33

         78.     Defendants thus know that third parties to whom it discloses this information,
 which includes its partners, can and do connect these dots. And using 2018 technology, so
 can the ordinary person.34 The linkage between viewing data and individuals is firm and
 readily foreseeable to Defendants, in particular because the information it discloses is
 effectively a correlated look-up table, complete with geolocation data.

         G.      Defendants’ Product Packaging, Advertising,
                 Marketing, And Website Are False And/Or
                 Misleading And Omit Material Information

         79.     In advertising and marketing, and on product packaging, Defendants
 promotes the connectivity of its Smart TVs, but Defendants repeatedly fails to adequately
 inform consumers about its data collection program, including that viewing data and
 personally identifiable information is being disclosed to third parties. The information

 32
   Arvind Narayanan & Vitaly Shmatikov, Robust De-anonymization of Large Sparse Datasets,
 Proceedings of the 2008 IEEE Symposium on Security and Privacy at 111-123,
 https://dl.acm.org/citation.cfm?id=1398064.
 33
   Id. These researchers were able to identify one user’s movie choices, which may suggest facts about
 his or her politics (“Fahrenheit 9/11”), religious views (“Jesus of Nazareth”), or sexual preference
 (“Queer as Folk”).
 34
   See, e.g., How to Trace an IP Address to a PC & How to Find Your Own,
 https://www.makeuseof.com/tag/how-to-trace-an-ip-address-how-to-find-your-own-nb/.

                                                   20
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 21 of 42 PageID: 908



 disclosed is valuable and useful precisely because it is not anonymous but instead is
 personally identifying. Defendants also do not properly disclose that it sells this
 information to third party advertisers and data brokers.
         80.     Defendants rather give consumers a false sense of security when it comes to
 privacy by saying nothing about its ACS technology, which it uses.
         81.     Even today, ACS technology is conspicuously absent from Defendants’
 online advertising for entire product lines, including Plaintiffs’ Smart TVs at issue.
 Defendants’ website and Smart TV manuals tout its Smart TVs connectivity but do not
 disclose that Defendants will collect and disseminate to third parties for profit viewing
 habits and personal information upon connection.35

         H.      Consumers Do Not Believe That Defendants’ Voice
                 Recognition Involves Voice Recording or Transmission

         82.     The Electronic Privacy Information Center (“EPIC”), a leading consumer
 group before the FTC, has filed an FTC privacy complaint against Defendant Samsung and
 deemed the type of conduct by Defendants alleged herein to be misleading and deceptive.36
 EPIC stated: “Samsung users could not reasonably have anticipated that by using a voice-
 controlled Smart TV, their private conversations would be transmitted, sometimes
 unencrypted, to a third party company,” and has compiled many statements from
 consumers regarding the fact that they never knew (or could possibly imagine) that voice
 recognition system in Smart TVs could intercept and record private communications in the
 home, or that Defendants would transmit those private recordings to outside parties.37



  See, e.g., Exhibit 3 attached hereto (User Manual and Spec Sheet respecting Ms. Cauley’s Samsung
 35

 Smart TV at issue).
 36
   See In re: Samsung Electronics Co., Ltd. 20 Federal Trade Commission, February 24, 2015 (the “FTC
 Samsung Brief”) (attached hereto as Exhibit 5).
 37
   The survey conducted by EPIC only concerned Samsung Smart TV users, but the confusion expressed
 there applies equally to both Defendants. Counsel for Plaintiffs is more than willing to perform similar
 surveys for Defendant Sony if the Court so desires.


                                                    21
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 22 of 42 PageID: 909




          83.       For example, a Smart TV user Dane Jensen commented:

          This is an outrageous invasion of privacy and should be illegal.
          Actually it is illegal but not being enforced. You are not
          allowed to spy or record someone without consent. I just
          bought a Samsung TV and never saw or signed any consent
          form to be recorded. I never saw anything.38
          84.       User Stephen commented:
          This should have to be relayed to the customer prior
          to purchasing. Shame on Samsung for giving into the
          governments constant strive to monitor the entire population39
          85.       User potrzebie commented, “I own two Samsung TVs and a Samsung
 tablet. If they don't stop this right now, I will never buy another Samsung product, ever.
 Vote with your wallets people.40
          86.       Twitter user @Jason_Garber commented, “From now on wherever I have
 business meetings and there is a #Samsung #SmartTV present I will ask for its
 removal.”41
          87.       Twitter user @CSElder commented, “@Samsungtweets i will NEVER buy
 another Samsung tv thanks to your recording feature. You overstep your bounds.
 #SamsungFail”42
          88.       User beverly commented, “why is this info sent to third party at all it
 should just stop at the smart tv processor” 43
          89.       User cft6vgy7 commented,

           This is why devices like cameras and microphones
          should always be sold separately from computers, TVs, and
          other electronics. It may not be as "convenient" for the less
          tech-savvy, but it will be more secure for


 38
    Id. at 7, 19.
 39
    Id.
 40
    Id.
 41
    Id.
 42
    Id.
 43
    Id.

                                                   22
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 23 of 42 PageID: 910



          every single consumer. Allow consumers to "opt-in" if they
          don't mind the security risk; don't force users to have to "opt-
          out" if they want to preserve their own privacy. 44

          99.     User John Manso wrote,
          I'm glad this is getting national attention. When I first saw the
          smart TV's come out, very few were concerned. A device in
          your living room with a camera, a microphone, and 24 hour
          access to the internet. What could go wrong here? Uh,
          everything. Who knows who can hack into all of these with a
          simple piece of software. Everything can be "hacked". No we
          don't cook up
          national threats in our living room but privacy is expected and
          deserved in one's living room wouldn't you say?45

          100.    User Craig Cheatham commented:
          There are a couple problems evident here beside the obvious
          one of spying on our conversations. All of these User
          Agreements convey all sorts of rights to the company without
          articulating them in a clear manner to the consumer. . . . There
          is NO way to know what is "shared" or who has access to it. . .
          . This trope of Future Shock is a new societal psychological
          syndrome, as yet unnamed. It is not really paranoia, it is a
          response to the unwilling sharing of our personal lives that we
          are powerless to stop without becoming a tree dwelling
          Luddite. It is an intrusion into what had been considered
          private personal space.46

                           V.     CLASS ACTION ALLEGATIONS
          101.    Pursuant to Rules 23(a), 23(b)(2), or 23(b)(3) of the Federal Rules of Civil
 Procedure, Plaintiffs bring this class action on behalf of themselves and all Members of
 the Nationwide Class (the “Nationwide Class”), which shall initially be defined as:
          All individuals in the United States who purchased a Samsung
          and/or Sony Smart TV with content-recognition capability for
          personal or household use, and not for resale, during the
          applicable statute of limitations period.

 44
    Id. at 7-8.
 45
    Id. at 8.
 46
    Id.

                                                23
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 24 of 42 PageID: 911




        102.    Additionally, or in the alternative, pursuant to Rules 23(a), 23(b)(2), or
 23(b)(3) of the Federal Rules of Civil Procedure, Plaintiffs bring this class action on
 behalf of themselves and all Members of the New Jersey Class (the “New Jersey Class”),
 which shall initially be defined as:
        All persons in New Jersey who purchased a Samsung and/or
        Sony Smart TV with content-recognition capability for
        personal or household use, and not for resale, during the
        applicable statute of limitations period.
        103.    Additionally, or in the alternative, pursuant to Rules 23(a), 23(b)(2), or
 23(b)(3) of the Federal Rules of Civil Procedure, Plaintiffs bring this class action on
 behalf of themselves and all Members of the Florida Class (the “Florida Class”), which
 shall initially be defined as:
        All persons in Florida who purchased a Samsung and/or Sony
        Smart TV with content-recognition capability for personal or
        household use, and not for resale, during the applicable statute
        of limitations period.
        104.    Excluded from the Classes are governmental entities, Defendants, any entity
 In which Defendants have a controlling interest, and Defendants; officers, directors,
 affiliates, legal representatives, employees, co-conspirators, successors, subsidiaries, and
 assigns. Also excluded from the Classes are any judge, justice, or judicial officer presiding
 over this matter, and the members of their immediate families and judicial staff.

        105.    The Classes described in this Complaint may be jointly referred to as the
 “Class” and proposed Members of the Classes may be jointly referred to as “Class
 Members.”
        106.    Plaintiffs reserve the right to amend or modify the Class and/or Subclass
 definitions with greater specificity, further division into subclasses, or with limitation to
 particular issues as discovery and the orders of this Court warrant.
        107.    The Court can define the Class and create additional subclasses as may be


                                               24
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 25 of 42 PageID: 912



 necessary or desirable to adjudicate common issues and claims of the Class Members if,
 based on discovery of additional facts, the need arises.
        108.   Pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure,
 Defendants have acted or refused to act on grounds generally applicable to the Class,
 thereby making final injunctive relief or corresponding declaratory relief and damages
 appropriate with respect to the Class as a whole. Specifically, Defendants continue to
 obtain and disseminate sensitive viewing histories and personal information on an opt-in
 basis and without consent, and to date have not adequately disclosed the true nature of the
 Defendants Smart TVs with ACS tracking technology, including that the TVs collect and
 disseminate consumers’ personal information and voice-content.
        109.   Numerosity and Ascertainability: The exact number of members of the Class
 is unknown as such information is unavailable to Plaintiffs at this time. However, Plaintiffs
 believe individual joinder in this case is impracticable. The Class likely consists of
 hundreds of thousands of individuals. These individuals can be readily ascertainable
 through Defendants or their agents’ records and are obtainable to Plaintiffs only through
 the discovery process.
        110.    Predominance of Common Questions of Fact and Law: Questions of law and
 fact common to all Class members exist and predominate over any questions affecting only
 individual Class members, including, but not limited to, the following:
        a. Whether Defendants unlawfully collected and disseminated Plaintiffs’ and Class
 members’ personal information;
        b. Whether Defendants disclosed to Plaintiffs and Class members before the
 tracking software was activated on Defendants’ Smart TVs that their personal information
 would be collected and disseminated to third parties;
        c. Whether Defendants misrepresented or omitted material facts with regard to the
 ACS feature of Defendants’ Smart TVs;
        d. Whether Plaintiffs and Class members consented to the collection of their
 personal information and its sale to third parties;


                                               25
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 26 of 42 PageID: 913



        e. Whether Plaintiffs and Class members have a reasonable expectation of privacy
 in the information collected and disseminated by Defendants;
        f. Whether Defendants’ conduct constitutes violations of the laws and statutes
 asserted herein;
        g. Whether Defendants’ conduct was knowing;
        h. Whether, as a result of Defendants’ conduct, Plaintiff and Class members are
 entitled to damages, including compensatory, statutory, or punitive, and the amount of such
 damages;
        i. Whether, as a result of Defendants’ conduct, Plaintiffs and Class members are
 entitled to equitable relief, such as declaratory or injunctive relief;
        j. Whether Defendants were unjustly enriched by their conduct;
        k. Whether, for the Nationwide Class noted above, New Jersey has a significant
 contact to the claims of each class member to apply New Jersey law to all members of the
 Nationwide Class;
        l. Whether, for the Nationwide Class noted above, the Video Privacy Protection Act
 and/or the Wiretap Act applies to all members of the Nationwide Class; and
        m. Whether, as a result of Defendants’ conduct, Plaintiff and Class members are
 entitled to an award of reasonable attorneys’ fees, prejudgment interest, or costs of suit.
        111.   Typicality: Plaintiffs’ claims, and Defendants’ defenses, are typical of the
 claims and defenses of and to the Class. Every member of the Class was similarly affected
 by Defendants’ course of conduct and experienced the same harm, damages and loss based
 on Defendants’ unlawful conduct. As such, Plaintiffs and Class members must establish
 the same facts in order to prove the claims asserted herein.
        112.   Adequacy of Representation: Plaintiffs do not have any conflicts with any
 other members of the Class, and will fairly and adequately represent and protect the
 interests of the members of the Class and any other subclass. Plaintiffs have retained
 counsel competent and experienced in consumer protection and class action litigation,
 trials, and appeals.


                                                26
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 27 of 42 PageID: 914



        113.    Superiority of a Class Action: A class action is superior to other available
 methods for fair and efficient adjudication of this controversy. The expense and burden of
 the individual litigation would make it impracticable or impossible for the Class members
 to prosecute their claims individually. Absent a class action, Defendants likely will retain
 the benefits of its wrongdoing. Because of the small size of the individual Class members’
 claims, few, if any, Class members could afford to seek legal redress for these wrongs.
 Absent a representative action, the Class members will continue to suffer losses and
 Defendants will be allowed to continue these violations of law and to retain the proceeds
 of its ill-gotten gains. The trial and litigation of Plaintiffs’ and Class members’ claims are
 manageable. Individual litigation of the legal and factual issues raised by Defendants’
 conduct would increase delay and expense to all parties and the court system. The class
 action device presents far fewer management difficulties and provides the benefits of a
 single, uniform court judgment. Thus, the benefits of proceeding as a class action outweigh
 the difficulties.

                               VI.     CAUSES OF ACTION
                               FIRST CLAIM FOR RELIEF
      Unfair and Deceptive Tracking and Transmission - Violations of the NJCFA
  (On Behalf Of Plaintiffs And The Nationwide Class, And Separately, On Behalf Of
                       Plaintiff Cauley The New Jersey Class)

       114.     Plaintiff incorporates by reference each preceding and succeeding paragraph
 as though fully set forth at length herein.
       115.     Plaintiff brings this cause of action on behalf of himself and on behalf of all
 other members of the Class.

       116.     The CFA, N.J. Stat. Ann. § 56:8-2, prohibits:
                The act, use or employment by any person of any
                unconscionable commercial practice, deception,
                fraud,    false    pretense,    false    promise,
                misrepresentation, or the knowing concealment,
                suppression, or omission of any material fact with
                intent that others rely upon such concealment,
                                               27
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 28 of 42 PageID: 915



               suppression or omission, in connection with the
               sale or advertisement of any merchandise . . . .

        117.   The CFA defines “merchandise” as “any objects, wares, goods commodities,
 services or anything offered, directly or indirectly to the public for sale.” N.J. Stat. Ann. §
 56:8-1(c).
        118.   At all relevant times, Defendants have engaged in the advertisement, offering
 for sale and sale of merchandise within the meaning of N.J. Stat. Ann. § 56:8-1(c),
 specifically Defendants’ Smart TVs and related services.
        119.   Defendants use ACS technology to comprehensively collect the sensitive
 television viewing activity of consumers or households across cable or broadband services,
 set-top boxes, external streaming devices, DVD players, and over-the-air broadcasts, on a
 second-by-second basis and store this viewing data indefinitely.
        120.   Defendants provided this viewing data to third parties, which used it to track
 and target advertising to individual consumers across devices. Defendants engaged in these
 practices through a medium that consumers would not expect to be used for tracking,
 without consumers’ consent; namely, consumers’ own Smart TVs.
        121.   As described herein, Defendants’ continued utilization of unlawful and
 unconscionable marketing practices, and their continuing practice of monitoring, tracking,
 and reporting viewing habits and personally identifiable information to unauthorized third
 parties, without consent, constitutes a deceptive act or practice in violation of the CFA.
        122.   Further, such is also an unconscionable commercial practice in violation of
 the CFA. Each instance of Defendants’ unfair tracking constitutes a separate violation
 under the CFA, N.J. Stat. Ann. § 56:8-2.
        123.   The disclosure of personal viewing history, spending and watching habits,
 personal voice content, and personally-identifiable information is a material term of the
 transactions at issue as it is likely to affect a consumer’s choice of, or conduct regarding,
 whether to purchase a product or service. The failure to inform consumers that this personal
 information would be shared with third parties is materially misleading.

                                               28
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 29 of 42 PageID: 916




        124.   Defendants’ omission of this information was an act likely to mislead
 Plaintiff and the Class acting reasonably under the circumstances and constitutes a
 deceptive trade practice in violation of the CFA.
        125.   Defendants conduct was deceptive and unconscionable because, among other
 misconduct described in this Complaint, Defendants monitored, tracked, recorded and
 transmitted to third parties Plaintiffs’ and Class members’ personal viewing and spending
 habits and personally identifiable information without providing clear and conspicuous
 notice and without consent.
        126.   Defendants’ collection and sharing of confidential sensitive data and voice
 content without consumers’ consent has caused or is likely to cause substantial injury to
 consumers that is not outweighed by countervailing benefits to consumers or competition
 and is not reasonably avoidable by consumers themselves.
        127.   This is an unfair act or practice, in violation of Section 5(a) of the FTC Act,
 15 U.S.C. § 45(a).
        128.   Defendants’ practice of monitoring, tracking, and transmitting to third parties
 Plaintiffs’ and Class members’ personal viewing and spending habits and personally
 identifiable information and voice content without providing clear and conspicuous notice
 and without consent is also unlawful, deceptive and misleading, and violates the Wiretap
 Act, 18 U.S.C. § 2510 et seq., and Video Privacy Protection Act, 18 U.S.C. §§ 2710 et seq.
        129.   Defendants violations of these statutes constitute additional violations by
 Defendants of the CFA.

                            SECOND CLAIM FOR RELIEF
                      Deceptive Omissions - Violations of the NJCFA
  (On Behalf Of Plaintiffs And The Nationwide Class, And Separately, On Behalf Of
                       Plaintiff Cauley The New Jersey Class)

        130.   Plaintiffs incorporate by reference all the foregoing paragraphs.



                                              29
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 30 of 42 PageID: 917




        131.    Defendants engaged in deceptive practices as defined under the CFA.
 Defendants’ actions were part of a scheme intended to actively mislead Plaintiffs and the
 Class into believing that the Smart TVs were of a specific quality, namely that the Smart
 TVs would not violate their privacy and were not designed to violate consumer’s privacy
 by secretly monitoring and recording consumers’ viewing habits, while Defendants did in
 fact know that their Smart TVs were designed to accomplish precisely this objective.
        132. Additionally, Defendants did not disclose that their tracking software was
 installed and/or used on the Smart TVs because they knew that Plaintiffs and the members
 of the Class would not likely purchase the Smart TVs if they knew of the tracking software.
        133.    Defendants also made material omissions when speaking to Plaintiffs
 and Class Members through written materials. As described fully above, Defendants failed
 to clearly and conspicuously inform consumers that once their Smart TVs were hooked up
 to the internet through an IP address, Defendants would monitor, track, and transmit
 personal viewing histories and personally-identifiable information and voice content to
 third parties without Plaintiffs’ and Class Members’ consent.
        134.    Defendants failed to clearly and conspicuously inform Plaintiffs that once
 their Smart TV were hooked up to the internet through an IP address, Defendants would
 monitor and track their and their family’s personal viewing histories and personally-
 identifiable information, and then transmit that confidential information and voice content
 to third parties without Plaintiffs’ consent.
        135.    Defendants also failed to adequately disclose that the ACS feature of their
 Smart TVs comprehensively collected and shared consumers’ television viewing activity
 from cable boxes, DVRs, streaming devices, and airwaves, which Defendants then
 provided on a household-by-household basis to third parties (and then to “second-level”
 third parties) .
        136.    Defendants’ deceptive acts and practices were capable of deceiving a




                                                 30
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 31 of 42 PageID: 918




 substantial portion of the purchasing public. In fact, the Defendants knew and intended that
 Plaintiffs and the Class could not be expected to learn about or discover the existence of
 the Automatic Content Software on the Defendants’ Smart TVs.
        137. Through these deliberate omissions, the Defendants deceived the Plaintiffs
 about the quality of the Defendants Smart TVs and, as such, wrongfully induced Plaintiffs
 to purchase the Smart TVs.
        138.   The relationship between Defendants and Plaintiffs and the Class gave rise
 to the duty to speak because Defendants knew that their Smart TVs would, once connected
 to the internet, obtain confidential information about consumers, including viewing
 histories and personally identifiable information, and transmit that information to third
 parties without the knowledge or consent of the viewer. Defendants had superior
 knowledge as to the information withheld, and such information was material.
        139.   By engaging in the deceptive conduct, Defendants obtained substantial
 financial benefits by selling information about the Plaintiffs and the Class, including
 personally identifiable information, to unauthorized third parties.
        140.   The injuries caused by the Defendants’ conduct are not outweighed by any
 countervailing benefits to consumers or competition, and neither Plaintiff nor the Class
 could have reasonably avoided the injuries they sustained.
        141.   Defendants intended that Plaintiffs and the Class would rely upon
 Defendants’ deceptive conduct and not be aware of or understand Defendants’ Automatic
 Content software.
        142.   The acts complained of herein, and each of them, constitute unfair,
 unlawful or fraudulent business acts or practices in violation of the CFA. Such acts and
 practices have not abated and will continue to occur unless enjoined.
        143.   The unfair, unlawful, or fraudulent business acts or practices set forth
 above have and continue to injure Plaintiffs, the Class, and the general public and
 cause the loss of money. These violations have unjustly enriched Defendants at the


                                              31
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 32 of 42 PageID: 919




 expense of Plaintiffs and the Class.
        144.     The unfair, unlawful, or fraudulent business acts or practices at issue in this
 Complaint and carried out by Defendants took place in the course of trade or
 commerce.
        145.     As a direct and proximate result of Defendants’ violations of the CFA,
 Plaintiff and the Class have suffered harm in the form of paying monies to purchase the
 Smart TV when they would not have otherwise.
        146.     Defendants’ failure to adequately disclose its practice of secretly monitoring
 and tracking consumers and then and then transmitting that private, sensitive data and
 information and voice content to third parties, and other misconduct by Defendants
 (described herein), also constitute unconscionable commercial practices in violation of the
 CFA. Each separate instance of Defendants’ failure to adequately disclose its practice of
 secretly monitoring and tracking consumers and then transmitting that private, sensitive
 data and information and voice content to third parties, and other misconduct by
 Defendants, constitutes a separate violation under the CFA, N.J. Stat. Ann. § 56:8-2.

                              THIRD CLAIM FOR RELIEF
               Violation of the Video Privacy Protection Act, 18 U.S.C. § 2710
    (On Behalf of All Plaintiffs and the Nationwide Class Against All Defendants)
        147.     Plaintiffs incorporate by reference the foregoing allegations as if fully set
 forth herein.
        148.     Defendants are each a video tape service provider subject to 18 U.S.C. §
 2710(a)(4) of the Video Privacy Protection Act (“VPPA”). Defendants are “engaged in the
 business, in or affecting interstate or foreign commerce, of rental, sale, or delivery of
 prerecorded video cassette tapes or similar audio visual materials” by delivering videos to
 consumers through its Internet-connected Smart TVs. Defendants facilitates the
 transmission of specific video titles to be made to consumers through its video services that



                                                32
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 33 of 42 PageID: 920



 allow consumers to watch movies and TV shows, listen to music, and access applications
 on demand.
        149.   As users of Defendants’ Smart TVs, Plaintiffs and members of the Class are
 consumers within the definition of 18 U.S.C. § 2710(a)(1) of the VPPA.
        150. Plaintiffs and the members of the Class have watched many movies and
 television shows on the Defendants’ Smart TVs. At all times during the Class Period,
 Defendants’ secretly monitored Plaintiffs’ and Class members’’ usage of their Smart TVs,
 collected information on Plaintiffs’ and Class members’ viewing habits, and performed
 scans of Plaintiffs’ and Class members’ home WiFi.
        151.   Unbeknownst to Plaintiffs and members of the Class, Defendants have
 disclosed and continue to disclose Plaintiffs’ and the Class members’ information,
 including their personally identifying information, to unidentified, unauthorized third
 parties.
        152.   Defendants’ transmissions of Plaintiffs’ and the Class members’ personally
 identifiable information to these third party brokers and advertisers constitutes “knowing[]
 disclosures” of Plaintiffs’ and the Class members’ “personally identifiable information” to
 a person under the VPAA. 18 U.S.C. § 2710(a)(1).
        153.   The collection of consumers’ viewing information – including movies,
 shows, and programs viewed, IP addresses, media access control (MAC) addresses, zip
 codes, computer names, and product serial numbers – constitutes the collection of
 personally identifiable information (“PII”) within 18 U.S.C. § 2710(a)(3), because it
 “includes information which identifies a person as having requested or obtained specific
 video materials or services from a video tape service provider.”
        154.   Defendants have disclosed, and continues to disclose, PII to third-parties,
 including data brokers and advertisers, to generate revenue and profit. 1
        155.   Defendants failed to solicit and/or obtain consent from Plaintiffs and the
 Class Members to collect and disclose their PII, nor did Defendants provide clear and
 conspicuous notice of the disclosure of PII, as defined in 18 U.S.C. § 2710 (b)(2)(B).
        156.   Defendants’ disclosures were not made in the ordinary course of business as
                                             33
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 34 of 42 PageID: 921



 defined by 18 U.S.C. § 2710(a)(2), which limits disclosures to “debt collection activities,
 order fulfillment, request processing, and the transfer of ownership.”
        157.   Defendants are “video tape service providers” as defined by the VPPA.
 Defendants “engage[s] in the business, in or affecting interstate or foreign commerce, of
 rental, sale or deliver of prerecorded video cassette tapes or similar audio visual materials.”
 18 U.S.C. § 2710(a)(4). Specifically, Defendants deliver videos and “similar audio visual
 materials” to consumers through its internet-connected Smart TVs, as well as through many
 of the pre-loaded applications available on its Smart TVs.

        158.   Plaintiffs are considered “consumers” under the VPPA because they are each
 a “renter, purchaser or subscriber of goods or services from a video tape service
 provider[.]” 18 U.S.C. § 2710(a)(1). As described above, Plaintiffs and the Class caused
 to be purchased Smart TVs manufactured, marketed, and distributed by Defendants.
        159.   The knowing disclosure and transmission of PII by Defendants violates the
 VPPA within the meaning of 18 U.S.C § 2710(b)(1).
        160.   Accordingly, Plaintiffs and members of the Class are entitled under 18
 U.S.C. § 2710(c)(2) to an award of damages (actual, liquidated, or punitive), reasonable
 attorneys’ fees, other litigation costs reasonably incurred, and such other preliminary and
 equitable relief as the Court deems appropriate.
                             FOURTH CLAIM FOR RELIEF
                  Violation of the Wiretap Act, 18 U.S.C. § 2510 et seq.
    (On Behalf of All Plaintiffs and the Nationwide Class Against All Defendants)
        161.   Plaintiffs reallege and incorporate by reference all of the preceding
 paragraphs.
        162.   The Federal Wiretap Act, 18 U.S.C. § 2510 et seq., prohibits the interception
 of any wire, oral, or electronic communications. The statute confers a civil cause of
 action on “any person whose wire, oral, or electronic communication is intercepted,
 disclosed, or intentionally used in violation of this chapter.” 18 U.S.C. § 2520(a).


                                               34
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 35 of 42 PageID: 922



          163.   “Electronic communication” is defined as “any transfer of signs, signals,
 writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part
 by a wire, radio, electromagnetic, photoelectronic or photooptical system that affects
 interstate or foreign commerce…” 18 U.S.C. § 2510(12).
          164.   “Intercept” is defined as “the aural or other acquisition of the contents of any
 wire, electronic, or oral communication through the use of any electronic, mechanical, or
 other device.” 18 U.S.C. § 2510(4).
          163.   “Contents” is defined as “includ[ing] any information concerning the
 substance, purport, or meaning of that communication.” 18 U.S.C. § 2510(8).
          165.   “Person” is defined as “any employee, or agent of the United States or any
 State or political subdivision thereof, and any individual, partnership, association, joint
 stock company, trust, or corporation.” 18 U.S.C. § 2510(6). Plaintiffs and Class members
 are persons as defined under § 2510(6) of the Act.
          166.   Defendants’ automated content software technology, which is installed
 and/or used by Defendants on their Smart TVs, is a device for purposes of the Wiretap Act
 because it is software used to intercept electronic communication.
          167.   Defendants, through their design, authorship, programming, knowing and
 intentional installation, activation, and/or other involvement with ACS software have
 intentionally intercepted, endeavored to intercept, and/or procured others to intercept or
 endeavor to intercept, electronic communications as described herein, in violation of 18
 U.S.C. § 2511(1)(a). This interception was acquired during transmission, Defendants’ ACS
 operated in real time to acquire the content of Plaintiffs’ and the Class members’ electronic
 communications, including their viewing habits and identifying information, as described
 above.
          168.   The contents intercepted include information concerning the substance,
 purport, or meaning of that communication, including, but not limited to, viewing
 histories and preferences, IP addresses, MAC addresses, zip codes, product model
 numbers, hardware and software versions, chipset IDs, and region and language settings.

                                                35
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 36 of 42 PageID: 923



        169.   Plaintiffs’ and the Class members’ electronic communications were
 intercepted without their consent and for the unlawful and/or wrongful purpose of
 monetizing their private information, including by using their private information to
 create targeted advertisements for profit, without Class members’ consent, and for
 tortious purposes and for the purpose of committing unfair business practices.
        170.   Defendants violated 18 U.S.C. § 2511(1)(d) by intentionally using or
 endeavoring to use, the contents of Plaintiffs’ and Class Members’ electronic
 communications, knowing or having reason to know that the information was obtained
 through the interception of Plaintiffs’ and Class Members’ electronic communications.
        171.   Neither Plaintiffs nor Class Members authorized or consented to Defendants
 interception of electronic communications.
        172.   As a result, Plaintiffs and Class members have suffered harm and injury,
 including due to the interception and transmission of private and personal, confidential,
 and sensitive communications, content, and data.
        173.   Plaintiffs and the Class have been damaged by the interception or disclosure
 of their communications in violation of the Wiretap Act, as described herein, and are thus
 entitled to preliminary, equitable, or declaratory relief; statutory and punitive damages;
 and reasonable attorney’s fees and litigations costs reasonably incurred. 18 U.S.C. §
 2520(b).
        174.   18 U.S.C. § 2520 also provides for a private cause of action and allows for
 declaratory and equitable relief as appropriate, damages, disgorgement of profits, and
 statutory damages of the greater of $10,000 or $100 a day for each day of violation, actual
 and punitive damages, and reasonable attorney’s fees and costs.




                                              36
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 37 of 42 PageID: 924



                                FIFTH CLAIM FOR RELIEF
    Violation of Florida’s Deceptive And Unfair Trade Practices Act (“FDUTPA”)
                              Fla. Stat. § 501.201, et seq.

                   (On Behalf Of Plaintiff White and The Florida Class)
        175.     Plaintiffs incorporate by reference the foregoing allegations as if fully set
 forth herein.
        176.     Plaintiffs and each member of the Class are “consumers” as defined by Fla.
 Stat. § 501.203(7).
        177.     Defendants, through their conduct alleged herein, are engaged in “trade or
 commerce” as defined by Fla. Stat. § 501.203(8).
        178.     The FDUTPA was enacted to protect consumers and businesses from unfair
 methods of competition, or unconscionable, deceptive, or unfair acts or practices in the
 conduct of any trade or commerce.
        179.     To this end, the FDUTPA declares as unlawful all unfair methods of
 competition, unconscionable acts or practices, and unfair or deceptive acts or practices in
 the conduct of any trade or commerce.
        180.     Defendants violated the FDUTPA because their conduct, as alleged herein,
 is deceptive and unfair.
        181.     Defendants’ conduct is deceptive because it is likely to mislead a reasonable
 Consumer.
        182.     The specifications of a consumer product are a material term of any
 transaction in that they directly affect a consumer’s choice and conduct in purchasing a
 product.
        183.     Despite the importance of specifications to consumer purchase decisions,
 Defendants do not disclose that their Smart TVs have the tracking software installed, and
 that the tracking software monitors, collects and disseminates consumer data.



                                                37
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 38 of 42 PageID: 925



       184.     On the boxes in which the Smart TVs were packaged, Defendants informed
 Plaintiffs that one would be able to stream and view video content from the Smart TVs, as
 well as connect the Smart TVs to other devices such as Blu-ray DVD players and gaming
 consoles. However, Defendants failed to inform Plaintiffs that if they take advantage of
 these features and/or watch live broadcast programming on their Smart TVs, their viewing
 data and voice content is collected and disseminated to third parties. Had Plaintiffs known
 the full truth about Defendants’ collection and dissemination of Defendants’ viewing data,
 Plaintiffs would not have purchased or would have paid less for their Smart TVs.
       185.     Defendants’ failure to disclose these specifications of their Smart TVs, as
 well as Defendants’ failure to gain consumer consent to allow Defendants to monitor and
 collect consumer information by use of the tracking software, deceived consumers into
 believing they were purchasing a benign entertainment device.
       186.     Had Defendants disclosed to consumers that their Smart TVs employed the
 tracking software, and that consumer viewing habits and other information would be
 collected and disseminated without consent or knowledge, consumers would not have
 bought, or would have paid less for, Defendants’ Smart TVs and would have avoided
 Defendants’ products and data practices.
       187.     In fact, Defendants did not disclose facts about the tracking software to
 consumers that purchased the Smart TVs because they knew consumers, acting
 reasonably under the circumstances, would not purchase, or would pay less for, the Smart
 TVs if the fact that tracking software was installed on the Smart TVs was disclosed prior
 to purchase.
       188.     Defendants’ conduct is unfair because it offends established public policy
 and is immoral, unethical, oppressive, unscrupulous and substantially injurious to
 consumers.
       189.     Defendants’ conduct offends established public policy because it violated 18
 U.S.C. § 2710 and 18 U.S.C. § 2510 et seq., as explained above.


                                              38
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 39 of 42 PageID: 926



        190.   Defendants’ conduct is substantially injurious, and is immoral, unethical,
 oppressive and unscrupulous because Defendants monitor, collect, and record consumer
 viewing habits and other information in order to sell it to third parties for profit, and does
 so without disclosing its data practices to consumers or obtaining consumer consent for
 the collection and sale of consumer data.
        191.   Had consumers known Defendants’ Smart TVs employed software that
 monitored, collected and disseminated consumer viewing habits and other data,
 consumers would not have purchased, or would have paid less for, Defendants’ Smart
 TVs.
        192.   Moreover, by surreptitiously monitoring, collecting, and recording consumer
 viewing habits and other information, and by selling, or otherwise disclosing, that
 information to third parties without consumer knowledge or consent, Defendants prevent
 consumers from avoiding its data practices and from protecting their right to privacy and
 their right to control the dissemination of their personal information.
        193.   Defendants knew or had reason to know that Plaintiffs and the Class could
 not have reasonably known or discovered the existence of the tracking software, without
 disclosure by Defendants.
        194.   The injury to consumer privacy rights, and the causing of consumers to buy
 products they otherwise would have avoided, outweighs the profit motive and ultimate
 goal for Defendants’ unauthorized and secretive monitoring, collection and dissemination
 of consumer data.
        195.   Defendants’ deceptive and unfair conduct occurred during the marketing,
 distribution, and sale of Smart TVs, and therefore occurred in the course of Defendants’
 business practices.
        196.   Defendants’ conduct directly and proximately caused Plaintiffs and the Class
 actual monetary damages in the form of the price paid for the Smart TVs.
        197.   If Defendants had disclosed that their tracking software was installed and

                                               39
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 40 of 42 PageID: 927



 operating on the Defendants Smart TVs, Plaintiffs and Class members would not have
 purchased, or would have paid less for, the Smart TVs.
        198.     Pursuant to Fla. Stat. § 501.211, Plaintiffs seek an order (1) requiring
 Defendants to cease the deceptive and unfair practices described herein; (2) requiring
 Defendants to pay damages to Plaintiffs and the Class; and (3) awarding attorney’s fees
 and court costs.
                                SIXTH CLAIM FOR RELIEF
                            Negligent Misrepresentation/Omission
    (On Behalf of Plaintiffs Cauley and White, and the New Jersey and Subclasses)
        199.     Plaintiff incorporates by reference the foregoing allegations as if fully set
 forth herein.
        200.     Defendants negligently concealed, suppressed, or omitted a material fact. To
 wit, Defendants concealed the existence of their Smart TV tracking (ACS) software that
 tracks and collects the users’ information and viewing history as well as information from
 other devices that are connected to the user’s Wi-Fi network and its disclosure of such
 viewing history, along with other personally identifiable information.
        201.     Defendants were under a duty to Plaintiff and Class members to disclose that
 the Smart TVs contained the pre-enabled tracking software and that it disseminated such
 data due to the following reasons:
        a. Defendants, as the manufacturers, were in a superior position to know of the
 existence of the pre-enabled tracking software and the dissemination of data on
 Defendants’ Smart TVs;
        b. The Video Protection Privacy Act prohibits the collection, interception,
 disclosure, and/or transmission of the information at issue without the prior, informed
 consent of Plaintiff and the Class members or the opportunity, given in a clear and
 conspicuous manner, to prohibit the disclosure;




                                                40
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 41 of 42 PageID: 928



        c. Plaintiff and Class members could not reasonably have been expected to learn or
 discover that Defendants included pre-enabled tracking software on the Smart TVs,
 including the dissemination of such data;
        d. Defendants should have known that Plaintiff and Class members could not
 reasonably have been expected to learn or discover that Defendants included pre-enabled
 tracking software on its TVs, and in fact, Defendants took steps to actively conceal the
 tracking software; and
        e. Defendants should have known that the existence and nature of the pre-enabled
 software was a material fact that influenced the purchasing decision of Plaintiff and Class
 members.
        202.   Defendants negligently concealed and/or suppressed information about the
 tracking software and the dissemination of data collected by that software and other
 software. Defendants should have known that Plaintiff and Class members would not have
 purchased the Smart TVs for the price they paid if Defendants had disclosed the existence
 of pre-enabled tracking software.
        203.   Defendants recognized the materiality of the tracking software and its ability
 to profit from the sale of users’ personally identifiable information to third parties
        204.   Plaintiff and Class members were unaware of the existence of the tracking
 software on Defendants’ Smart TVs at the time of the purchases, along with the
 dissemination of data by that software and other software. Had they known, Plaintiff and
 Class members would not have purchased Defendants Smart TVs or would have paid less
 for them.
        205.   Defendants’ conduct directly and proximately caused Plaintiff and Class
 members actual monetary damages in the form of the purchase price of the Smart TVs
 and damages as a result of the unauthorized access.
        206.   On behalf themselves and the Class, Plaintiffs seeks damages, including
 expenses, attorneys’ fees, and costs, as a result of Defendants’ negligence.




                                               41
Case 2:17-cv-01775-MCA-SCM Document 88 Filed 11/16/18 Page 42 of 42 PageID: 929



                               VII.    PRAYER FOR RELIEF
        Plaintiffs, individually and on behalf of all others similarly situated, respectfully
 request that this Court:
        a.     Determine that this action may be maintained as a class action under Rule 23
 of the Federal Rules of Civil Procedure, that Plaintiffs are proper class representatives, and
 appoint Plaintiffs’ Counsel as counsel for the Class;
        b.     Enter an order declaring Defendants’ actions are unlawful;
        c.     Award Plaintiffs and class members appropriate relief, including actual,
 statutory, and punitive damages;
        d.     Award Plaintiffs and class members restitution, disgorgement, and other
 equitable relief as the Court deems proper;
        e.     Award injunctive and declaratory relief as may be appropriate;
        f.     Award attorneys’ fees and all other costs of prosecuting this action;
        g.     Award Plaintiffs and the Class pre- and post-judgment interest, to the extent
 allowable; and
        h.     Grant additional legal or equitable relief as this Court may find just and
 proper.
                            VIII. DEMAND FOR JURY TRIAL
 Plaintiffs demand a trial by jury for all issues so triable.

 Dated: October 29, 2019
                                      By:    /s/ Mack Press

                                             Mack Press, Esq.
                                             BERMAN CLASS LAW
                                             18 Watergate Lane
                                             Patchogue, NY 11772
                                             Mack@MackPress.com
                                             516-330-7213



                                                42
